Citation Nr: 1015446	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-35 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002 & Supp. 2009).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to 
August 1951, and died in December 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).

In her November 2008 substantive appeal (VA Form 9), the 
appellant requested a hearing before the Board.  However, she 
withdrew this request in correspondence dated in November 
2009, and review of the claims file does not reveal that she 
subsequently requested a hearing.  Accordingly, adjudication 
of her appeal may proceed.


FINDINGS OF FACT

1.  The Veteran died in December 2004, at the age of 76; the 
death certificate listed the immediate cause of death as 
arrhythmia.  Multi-organ failure was noted as an underlying 
condition, which was due to or as a consequence of diabetes 
mellitus.  Significant conditions contributing to death but 
not resulting in the underlying cause included congestive 
heart failure, chronic obstructive pulmonary disease, and 
peripheral vascular disease.  An autopsy was not performed. 

2.  At the time of the Veteran's death, service connection 
was in effect for inactive pulmonary tuberculosis, evaluated 
as 30 percent disabling.  Special monthly compensation was 
also in effect under the provisions of 38 U.S.C.A. § 1114(q) 
and 38 C.F.R. § 3.350(g).

3.  The probative and persuasive evidence of record does not 
reflect that a disability of service origin or a service-
connected disability, or treatment related thereto, caused or 
contributed to the Veteran's death.

4.  The appellant's claim for dependency and indemnity 
compensation (DIC) benefits was received by the RO in January 
2005, approximately five weeks after the Veteran's December 
2004 death.

5.  The Veteran was not rated as totally disabling for a 
period of at least 5 years from the date of his discharge or 
release from active duty, or for at least 10 years preceding 
his death, and there is no evidence that he had ever been a 
prisoner of war.  


CONCLUSIONS OF LAW

1.  A disability incurred in, or aggravated by, active 
service did not cause or contribute substantially or 
materially to cause the Veteran's death.  38 U.S.C.A. 
§§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2009). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the appellant or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each 
piece of evidence does not have to be discussed).  The 
analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The appellant must not 
assume that pieces of evidence, not explicitly discussed 
herein, have been overlooked.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (noting that the law requires only that 
reasons for rejecting evidence favorable to the claimant be 
addressed).  

Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  During the Veteran's lifetime, 
service connection was in effect for inactive pulmonary 
tuberculosis, evaluated as 30 percent disabling.  Special 
monthly compensation was also in effect from March 31, 1954, 
under the provisions of 38 U.S.C.A. § 1114(q) and 38 C.F.R. 
§ 3.350(g).

The appellant asserts that the Veteran's death was the result 
of his service-connected disorders.  Specifically, she 
asserts that the Veteran's service-connected inactive 
pulmonary tuberculosis impacted his nonservice-connected 
chronic obstructive pulmonary disease, such that the inactive 
pulmonary tuberculosis was a factor in his death.  The 
Veteran died in December 2004, at the age of 76; the death 
certificate listed the immediate cause of death as 
arrhythmia.  Multi-organ failure was noted as an underlying 
condition, which was due to or as a consequence of diabetes 
mellitus.  Significant conditions contributing to death but 
not resulting in the underlying cause included congestive 
heart failure, chronic obstructive pulmonary disease, and 
peripheral vascular disease.  An autopsy was not performed.

The last treatment record prior to the Veteran's death 
documents a private outpatient visit in mid-December 2004.  
At that time, the Veteran reported pain in his left ankle.  
The private physician noted that the ankle pain was related 
both to arthritis and to diabetes mellitus.  Physical 
examination showed normal clinical findings of the chest and 
lungs, the latter of which were clear to auscultation and 
percussion.  In assessing the Veteran's case, the physician 
noted that the Veteran's chronic obstructive pulmonary 
disease was well controlled.  However, the physician also 
commented that the Veteran's congestive heart failure was 
severe, and that he was a terminally ill patient.  There are 
no other records dated between that time and the Veteran's 
passing, which the death certificate reflects occurred at his 
adult child's home.

Based on review of the claims file, the Board finds that the 
probative and persuasive evidence of record does not reflect 
that the Veteran's death from arrhythmia, resulting from 
multi-organ failure caused by his diabetes mellitus, was 
related to service or to a service-connected disorder.  As 
noted above, the cause of death listed on the death 
certificate was arrhythmia due to multi-organ failure caused 
by diabetes mellitus.  Congestive heart failure, chronic 
obstructive pulmonary disease, and peripheral vascular 
disease were listed as significant conditions contributing to 
death but not resulting in the underlying cause.  To that 
end, two opinions of record discuss the relationship between 
the Veteran's service-connected inactive pulmonary 
tuberculosis and his chronic obstructive pulmonary disease.  

In January 2005, the Veteran's private physician noted that 
the "stated cause of death was chronic obstructive pulmonary 
disease" and that the Veteran had a long history of 
tuberculosis dating back to the 1950s, with "100 percent 
disability from the VA" from June 1954.  He further stated 
his "opinion that [the Veteran's] tuberculosis history 
contributed to his diagnosis of chronic obstructive pulmonary 
disease."  The Board finds that this opinion lacks more than 
minimal probative value as it is predicated on incorrect 
bases and is inconsistent with the remainder of the record.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
Veteran's cause of death was not chronic obstructive 
pulmonary disease; chronic obstructive pulmonary disease was 
only a significant condition contributing to death, but the 
death certificate also notes that it did not result in the 
underlying causes of death (multi-organ failure due to 
diabetes mellitus).  

Moreover, the private physician noted that the Veteran had 
"100 percent disability" since the 1950s; this is also 
incorrect.  Although a 100 percent evaluation was initially 
assigned in 1954, a 30 percent evaluation was continued from 
March 1960 through the time of the Veteran's death 
(notwithstanding a six month temporary assignment of a 100 
percent evaluation in 1993 due to hospitalization).  
Therefore, the Board cannot be certain that the Veteran's 
private physician was mistaken in understanding the severity 
of the Veteran's inactive pulmonary tuberculosis.  Finally, 
the private physician's opinion simply states that his 
tuberculosis history contributed to his diagnosis of chronic 
obstructive pulmonary disease.  This is a bare conclusion 
with no rationale or clinical findings cited in support, 
despite the fact that this physician treated the Veteran for 
at least a two year period prior to his death.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding 
that most of the probative value of a medical opinion comes 
from its reasoning).

In contrast, the September 2005 VA opinion pointed out that 
the Veteran had significant peripheral vascular disease, 
including a stent placement in his left common iliac artery; 
coronary artery disease with a history of myocardial 
infarctions (approximately 3 based on the record); and both 
hypertension and diabetes.  Conversely, the examiner noted, 
the outpatient treatment records reflected that the chronic 
obstructive pulmonary disease was well-controlled.  
Therefore, the examiner concluded, it was less likely than 
not that the Veteran's death was secondary to the chronic 
obstructive pulmonary disease, and more likely related to the 
chronicity of his other diseases to include diabetes 
mellitus, coronary artery disease and peripheral vascular 
disease.  

The Board finds that in citing to the documented history of 
those three "significant conditions" on the death 
certificate, and noting the variation in severity of these 
disorders, the September 2005 VA opinion is more probative 
than that of the private physician.  See Nieves-Rodriguez, 22 
Vet. App. at 302; see also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (stating that a medical opinion must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions).  Ultimately, the 
probative and persuasive evidence of record does not show 
that the Veteran's service-connected inactive pulmonary 
tuberculosis was etiologically related to the arrhythmia, 
resulting from multi-organ failure caused by his diabetes 
mellitus, or that there was a causal connection between the 
medical diagnoses.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 
3.312.  

The appellant's statements as to the nexus between the 
Veteran's death from multi-organ failure caused by diabetes 
mellitus, and his service-connected inactive pulmonary 
tuberculosis, have been considered.  However, as the record 
does not reflect that the appellant has the medical training 
and expertise to determine the etiology of the Veteran's 
death, and as such an opinion goes beyond the purview of lay 
observation, her statements are not competent evidence.  
Compare Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), to Robinson v. Shinseki, 557 F.3d 1355 (2009).  

As an aside, the Board notes that the appellant has not 
asserted that the cause of the Veteran's death is related to 
the Veteran's active military service and the evidence does 
not suggest such.  The service treatment records show no 
diagnosis of a heart disorder, diabetes mellitus, or chronic 
obstructive pulmonary disease.  Additionally, there is no 
post service evidence or information of record indicating any 
relationship to active service.  For these reasons, service 
connection for the cause of the Veteran's death is not 
warranted.

Because the probative and persuasive evidence of record 
evidence of record does not show a relationship between the 
Veteran's death and his military service or a service-
connected disorder, the preponderance of the evidence is 
against the appellant's claim.  38 U.S.C.A. §°1310; 38 C.F.R. 
§ 3.312.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Benefits Under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran was separated from service in August 1951.  
During the Veteran's lifetime, service connection was in 
effect for inactive pulmonary tuberculosis, evaluated as 30 
percent disabling; although service connection was granted 
shortly after the Veteran was separated from service, a 30 
percent evaluation had been in effect since January 1, 1994.  
Special monthly compensation was also in effect under the 
provisions of 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g).  
Review of the claims file reveals that service connection was 
not in effect for any other disabilities during the Veteran's 
lifetime.  Thus, there were no service-connected disabilities 
that were rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding the 
Veteran's death.  Moreover, there were no service-connected 
disabilities that were continuously rated totally disabling 
for a period of not less than five years from the date of his 
August 1951 service separation.  Additionally, the Veteran 
was not a former prisoner of war.

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
March 2005 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter did not 
specifically identify the Veteran's inactive pulmonary 
tuberculosis as his sole service-connected disorder, review 
of the record reveals that the appellant knew that this 
disorder was service-connected, as the basis of her argument 
for cause of death and for DIC was grounded in the effect the 
long history of inactive pulmonary tuberculosis had on the 
Veteran's other conditions.  However, the letter did ask for 
medical evidence to support the clearly delineated elements 
required to substantiate a claim both for cause of death and 
for DIC.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Moreover, while the appellant was not notified of regulations 
pertinent to the establishment of an effective date, she is 
not prejudiced, as the preponderance of the evidence is 
against her claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's service treatment records, VA outpatient 
treatment records, and pertinent private treatment records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The appellant has not indicated, and the record does not 
contain evidence, that the Veteran was in receipt of 
disability benefits from the Social Security Administration 
(SSA); therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) 
(2).  A VA medical opinion was obtained in September 2005; 
the appellant has not argued, and the record does not 
reflect, any inadequacies therein.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  





ORDER

Service connection for the cause of the Veteran's death is 
denied.

Service connection for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


